                                           Case 5:19-cv-06652-EJD Document 67 Filed 07/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                        MARCEL ALBERT,
                                   8                                                        Case No. 5:19-cv-06652-EJD
                                                       Plaintiff,
                                   9                                                        ORDER GRANTING MOTION TO
                                                v.                                          DISMISS CASE WITHOUT PREJUDICE
                                  10
                                        EMBASSY OF MUSIC GMBH, et al.,                      Re: Dkt. No. 66
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 27, 2020, the Court denied Plaintiff’s Motion for Leave to Amend, granted

                                  14   Defendant YouTube LLC’s Motion to Dismiss and denied Plaintiff’s Motion to Strike. Dkt. No.

                                  15   65. That order dismissed with prejudice Plaintiff’s claim for injunctive relief against YouTube.

                                  16   On the same day, Plaintiff filed a motion to voluntarily dismiss the remainder of the case without

                                  17   prejudice (“Motion”).

                                  18          Pursuant to Federal Rule of Civil Procedure 41, the Court may dismiss the action at

                                  19   Plaintiff’s request “on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). The only

                                  20   claims remaining in the action are those asserted against Defendant Embassy of Music GMBH

                                  21   (“Embassy”), who has not yet been served and has not appeared in the action. Thus, the Court

                                  22   finds it appropriate to grant Plaintiff’s request to dismiss the case voluntarily and without

                                  23   prejudice as to his claims against Embassy.

                                  24          Plaintiff’s Motion indicates that he plans to “re-assert the YouTube Monetization claims,

                                  25   as well as YouTube’s failure to comply with Plaintiff’s lawful DMCA Takedown requests.”

                                  26   Motion, ¶ 9. Plaintiff’s complaint in this action included only a single count against YouTube

                                  27   titled “Preliminary Injunction against Defendant YouTube LLC.” This claim was dismissed with

                                  28   Case No.: 5:19-cv-06652-EJD
                                       ORDER GRANTING MOTION TO DISMISS CASE WITHOUT PREJUDICE
                                                                         1
                                           Case 5:19-cv-06652-EJD Document 67 Filed 07/29/20 Page 2 of 2




                                   1   prejudice and Plaintiff may not reassert it in a new complaint. See Dkt. No. 65.

                                   2          Plaintiff’s Motion further requests that the Court waive the filing fee for the new action

                                   3   and grant him permission to file electronically. Pursuant to Civil Local Rule 3-10, Plaintiff must

                                   4   submit a motion to proceed in forma pauperis in the new action if he is unable to pay the filing

                                   5   fee. Pursuant to Civil Local Rule 5-1, Plaintiff must also make a motion for permission from the

                                   6   assigned judge to file electronically in the new action.1

                                   7          Plaintiff’s Motion is GRANTED and the remaining claims are DISMISSED without

                                   8   prejudice. The Clerk shall close the file in this matter.

                                   9          IT IS SO ORDERED.

                                  10   Dated: July 29, 2020

                                  11                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       1
                                        The Civil Local Rules for the Northern District of California available on the court’s website at
                                       www.cand.uscourts.gov/rules/civil-local-rules/.
                                  28   Case No.: 5:19-cv-06652-EJD
                                       ORDER GRANTING MOTION TO DISMISS CASE WITHOUT PREJUDICE
                                                                                        2
